Citation Nr: 1534769	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic headache disability.

2.  Entitlement to an evaluation in excess of 10 percent for right shoulder arthritis with clavicle resection.

3.  Entitlement to a compensable evaluation for low back strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Sr., Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1992 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a chronic headache disability and entitlement to a compensable evaluation for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected right shoulder arthritis with clavicle resection is manifested by clavicular dislocation; it has not been manifested by ankylosis, limitation of motion of the right arm to 25 degrees from side, flail shoulder, flail joint, fibrous union of the humerus, recurrent dislocation of the humerus at scapulohumeral joint, or malunion of the humerus.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an evaluation of 20 percent, but no higher, for right shoulder arthritis with clavicle resection have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5203-5201 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right shoulder disability is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2014).  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the Veteran's right shoulder is considered the major (dominant) upper extremity. 

Favorable ankylosis of the major scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, warrants a 30 percent evaluation.  Intermediate ankylosis, between favorable and unfavorable, warrants a 40 percent evaluation; and unfavorable ankylosis with abduction limited to 25 degrees is assigned a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Limitation of motion of the major arm to shoulder level warrants a 20 percent evaluation.  Motion to midway between the side and shoulder level warrants a 30 percent evaluation.  Finally, motion no more than 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014). 

Under Diagnostic Code 5202 (2014), for impairment of the humerus in the major arm, a 20 percent evaluation is warranted when there is malunion with moderate deformity.  A 30 percent evaluation is warranted for malunion with marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent evaluation is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent evaluation is warranted when there are frequent episodes and guarding of all arm movements; a 50 percent evaluation is warranted for fibrous union of the minor arm; a 60 percent evaluation is warranted for nonunion (false flail joint) of the minor arm; and an 80 percent evaluation is warranted for loss of head of (flail shoulder) the minor arm. 

Diagnostic Code 5203 (2014) provides that in cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent evaluation, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent evaluation, or may be rated based on impairment of function of the contiguous joint. 

When evaluating disabilities of the musculoskeletal system under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40 (2014).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA examination in November 2009, the Veteran complained of pain in the right shoulder at rest and worsening pain with activities, especially overhead use.  He also complained of weakness with overhead use.  X-ray of the right shoulder in August 2009 showed widening of the AC joint.  The Veteran reported that he took Naprosyn 500mg twice a day but did not feel that it gave any relief.  The Veteran denied flare-ups of right shoulder pain but reported increased limitation with repetitive use in the overhead position.

Physical examination of the right shoulder showed a well-healed scar over the distal portion of the clavicle.  There was a palpable bony defect at the end of the clavicle relating to the distal clavicle resection.  There was some tenderness to palpation of the distal clavicle.  There was also some tenderness to palpation of the lateral shoulder.  Active and passive range of motion was limited by pain in the distal clavicle area.  Forward flexion was from zero to 90 degrees without pain and to 130 degrees with increasing pain.  Abduction was from zero to 90 degrees and from 90 to 130 degrees with increasing pain.  External rotation was from zero to 30 degrees tenderness at the maximum rotation.  Adduction was to 20 degrees without pain.  Extension was to 45 degrees without pain.  Internal rotation to L3 was non-tender.  Motor strength of the deltoid and rotator cuff was 5/5.  There was some discomfort with rotator cuff muscle testing.  Repetitive motion of the shoulder produced no increase of pain, motion, weakness, fatigable or incoordination.  The Veteran was diagnosed as having chronic right shoulder pain secondary to impingement and postoperative scarring.

On VA examination in December 2012, the Veteran reported that since the November 2009 examination his right shoulder had been treated conservatively, symptomatically as an outpatient only to not include physical therapy.  The Veteran reported daily, moderate bilateral mechanical shoulder pain and crepitus of the right acromioclavicular joint but denied actual shoulder instability.  The Veteran also reported flare up of severe bilateral mechanical shoulder pain every three to four days lasing for one to two days.

Physical examination demonstrated flexion to 145 degrees, right shoulder abduction to 170 degrees with pain at the end points.  There was no additional limitation of range of motion of the shoulder and arm following repetitive-use testing.  The Veteran demonstrated function loss and/or functional impairment of the shoulder and arms with less movement than normal and pain on movement.  There was localized tenderness or pain on palpation of joints/soft tissue/biceps tendon but no guarding.  Muscle strength was normal.   There was no ankylosis.  Hawkins' impingement test was positive.  Empty can test was positive indicating rotator cuff pathology.  The examiner noted dislocation (acromioclavicular separation or sternoclavicular dislocation).  Cross-body adduction test was positive.  The examiner noted that the Veteran's surgical scar was not painful, unstable, or the total area of greater than 39 square cm.  Imaging showed no degenerative or traumatic arthritis.  

In this case, as the December 2012 VA examiner noted dislocation (acromioclavicular separation or sternoclavicular dislocation), a 20-percent evaluation is warranted pursuant to Diagnostic Code 5203 (2014).  Although the November 2009 VA examiner did not note a dislocation, there is no mention of any lack of dislocation either.  Resolving all doubt in the Veteran's favor, the Board finds that there has been dislocation during the entire appeal period.  As such, a 20-percent evaluation is warranted for the entire appeal period.

The Board has considered whether an even higher evaluation is warranted under any of the diagnostic codes for evaluating shoulder and arm disability.  There is, however, no evidence of ankylosis in the right shoulder to support a higher rating under Diagnostic Code 5200; no evidence of right shoulder motion midway between side and shoulder level to support a higher rating under Diagnostic Code 5201; no evidence of flail shoulder, false flail joint, or other humeral abnormality to support a higher rating under Diagnostic Code 5202; and no evidence of nonunion of the humerus, clavicle or scapula to support a higher rating under Diagnostic Code 5203. 

Even when taking into consideration the Veteran's complaints of pain and flare-ups, the Board finds that the Veteran's disability did not warrant an evaluation in excess of the 20 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; Johnson, 9 Vet. App. at 7 and 10; DeLuca, 8 Vet. App. at 202.  The evidence does not indicate that the limitation of motion more nearly approximates limitation of right shoulder motion limited to midway between side and shoulder level.  Therefore, a rating in excess of 20 percent is not warranted. 

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's service-connected right shoulder disability suggests that he has sufficient orthopedic symptoms so as to warrant an evaluation of 20 percent, but no higher, under any of the Diagnostic Codes available for the shoulder.  There are no identifiable periods of time during which the Veteran's right shoulder disability has been shown to be disabling to a degree that would warrant disability evaluation in excess of 20 percent, and thus higher "staged ratings" are not warranted. 

The discussion above reflects that the symptoms of the Veteran's service-connected right shoulder disability are contemplated by the applicable rating criteria.  The effects of his disability, including pain, dislocation, and limited motion have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.



ORDER

Entitlement to an evaluation of 20 percent, but no higher, for right shoulder arthritis with clavicle resection is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for service connection for a chronic headache disability, the December 2012 VA examiner noted that review of the Veteran's service treatment records revealed documentation of periodic complaints of tension type headaches in association with acute viral illnesses.  The examiner could not identify any documentation of evaluation or treatment of migraine headache in the Veteran's service treatment records.  

In this case, the Veteran's service treatment record includes a July 16, 1999 sick call record in which the Veteran complained of a migraine-type headache with nausea, blurred vision, and photophobia.  Assessment was headache; and he was prescribed Midrin, which the Board notes was commonly used to treat migraines.

Unfortunately, it does not appear that the December 2012 VA examination thoroughly reviewed the file.  Thus, it is the Board's opinion that the Veteran be examined by a physician with sufficient expertise to provide a nexus opinion for the Veteran's current headaches.

With respect to the Veteran's claim for a compensable evaluation for his service-connected low back strain, the August 2009 VA examiner opined that the Veteran's lumbar degenerative disc disease and radiculopathy were unrelated to the lumbar strain diagnosed in service.  The examiner noted that there were two isolated reports of low back pain in service, no chronicity was established, and lumbar spine x-rays five years post service were normal.  The January 2013 VA examiner opined that it was less likely than not that the Veteran's lumbar degenerative disc disease was proximately due to or the result of the Veteran's service-connected lumbar strain and more likely than not due to chronic degenerative changes associated with aging and obesity.   

The Board notes that the January 2013 VA examiner was unable to comment further without resorting to speculation as to the specific manifestations attributable to each low back disorder and opine on the functional loss caused by each low back disorder based on the available medical documentation.  Unfortunately, the latest VA examination does not provide enough detail for the Board to determine the current severity of the Veteran's service-connected low back disability.  Thus, it is the Board's opinion that the Veteran be examined by a physician with sufficient expertise to distinguish the effects of nonservice-connected lumbar spine conditions from those of service-connected lumbar spine strain.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his headaches and low back strain that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded an appropriate VA examination, by an appropriate examiner.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic headache disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The neurologist should provide a complete rationale for any opinion provided.

3.  The Veteran should be afforded a VA orthopedic examination by an appropriate physician.  The examiner is to be provided access to the claims folder in Virtual VA, and VBMS.  The examiner must specify in the report that the claims files in Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating back disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  

Specifically, the examiner is asked to identify all symptoms associated with each service-connected back disability. If the examiner cannot separate symptoms of the service-connected conditions from symptoms of any non-service-connected back conditions, the examiner must so state. Otherwise, the examiner must separate out such conditions.  If any limitation of motion is the result of such service-connected back disability, range of motion should be measured and portrayed in terms of the degree of range of motion loss or ankylosis.  A complete rationale for any opinions expressed must be provided.  If symptoms cannot be dissociated, that to should be set out.
  
4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


